         Case 1:16-cv-00259-KCD Document 121 Filed 05/03/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HEALTH REPUBLIC INSURANCE
COMPANY,

                                                            No. 16-259C
               Plaintiff,
               on behalf of itself and all others
               similarly situated,                          Judge Davis
       vs.

THE UNITED STATES OF AMERICA,

               Defendant.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s March 19, 2021 order (Dkt. 119), the Arches Subclass and the

United States submit this joint status report. The Arches Subclass and the United States have

agreed to the language of a stipulation to judgment, and Arches has submitted the stipulation to

the court overseeing its liquidation for approval. The stipulation remains pending before the

liquidation court. Accordingly, the Parties request that the Court enter an order requiring the

Parties to submit either a stipulation to judgment or a joint status report in 45 days.




                                                    1
       Case 1:16-cv-00259-KCD Document 121 Filed 05/03/21 Page 2 of 2




DATED: May 3, 2021                            Respectfully submitted,

QUINN EMANUEL URQUHART &                      BRIAN M. BOYNTON
SULLIVAN, LLP                                 Acting Assistant Attorney General
                                              Civil Division
/s/ Stephen A. Swedlow
Stephen A. Swedlow                            RUTH A. HARVEY
stephenswedlow@quinnemanuel.com               Director
191 N. Wacker Drive, Suite 2700               Commercial Litigation Branch
Chicago, Illinois 60606
Telephone: (312) 705-7400                     KIRK T. MANHARDT
Facsimile: (312) 705-7401                     Deputy Director

J.D. Horton                                   /s/ Terrance A. Mebane
jdhorton@quinnemanuel.com                     MARC S. SACKS
Adam B. Wolfson                               FRANCES M. MCLAUGHLIN
adamwolfson@quinnemanuel.com                  PHILLIP M. SELIGMAN
865 S. Figueroa Street                        TERRANCE A. MEBANE
Los Angeles, California 90017                 L. MISHA PREHEIM
Telephone: (213) 443-3000                     United States Department of Justice
Facsimile: (213) 443-3100                     Civil Division
                                              Commercial Litigation Branch
Attorneys for Plaintiff Health Republic       Telephone: (202) 307-0493
Insurance Company and the Class               terrance.a.mebane@usdoj.gov

                                              Attorneys for the United States




                                          2
